Citation Nr: 0015472	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  93-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to July 
1982 and from November 1990 to April 1991.  He also had 
active duty for training from May to June 1986, May to June 
1987, June 6 to 17, 1988, and June 3 to 15, 1990.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1991 rating decision by the Muskogee, 
Oklahoma RO.  This case was before the Board in January 1996 
when it was remanded for additional development.

In October 1996, the Board issued a decision denying service 
connection for a hip disability.  On April 6, 1998, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999), issued an order which granted a joint motion for 
remand, vacated the Board's October 1996 decision, and 
remanded the case to the Board for action in compliance with 
the joint motion.

This case was before the Board in August 1998 when it was 
remanded for additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a hip disability.  

In the August 1998 Remand, the Board directed the RO to 
schedule the veteran for a VA examination by an orthopedics 
specialist in order to ascertain the nature of the veteran's 
bilateral hip disorder(s) and the proper diagnosis(es) 
thereof.  If the examiner determined that the veteran has 
both osteoarthritis and avascular necrosis of the hips, he or 
she was to discuss whether there is an etiologic relationship 
between the two disorders.  In addition, the examiner was to 
offer opinions as to (a) whether it is at least as likely as 
not that any currently diagnosed hip disorder was initially 
manifested during the veteran's first period of service; (b) 
if found to have preexisted the second period of service, was 
it at least as likely as not that the underlying pathology of 
the arthritis and avascular necrosis increased in severity 
during this period of service; and (c) if there was an 
increase in pathology of either condition during the second 
period of service, was this increase clearly and unmistakably 
the result of natural progress of the underlying condition.  
In rendering these opinions, the examiner was to address both 
arthritis and avascular necrosis.

VA examinations were conducted in September 1998 and July 
1999; however, the examinations were not conducted by an 
orthopedics specialist.  Thereafter, the veteran's claims 
folder was reviewed by a certified orthopedic surgeon in 
October 1999; a diagnosis of progressive avascular necrosis 
of both hips was noted.  The Board notes, however, that none 
of the requested opinions noted above were provided.  
Specifically, the certified orthopedic surgeon did not 
indicate whether the veteran has osteoarthritis of the hips, 
nor discuss the relation between the diagnoses of bilateral 
idiopathic avascular necrosis of the femoral heads and 
osteoarthritis.  No information was provided as to the 
etiology of the veteran's hip disabilities.  The veteran 
should be afforded an additional VA examination by an 
orthopedics specialist in order to comply with the dictates 
of the Board Remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the August 1998 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The RO should arrange for the veteran 
to be examined by an orthopedics 
specialist in order to ascertain the 
nature of the veteran's bilateral hip 
disorder(s) and the proper diagnosis(es) 
thereof.  The veteran's claims folder and 
a copy of this Remand must be made 
available to the examiner for review 
prior to the examination.  The examiner 
must review the medical records in the 
veteran's claims file, including, but not 
limited to, his service medical records; 
VA treatment records dated in November 
1983, November 1985 and April 1988; a 
January 1990 Employee Emergency Treatment 
record; and a June 1995 IME opinion.  

If it is determined that the veteran has 
osteoarthritis and avascular necrosis of 
the hips, the examiner should discuss 
whether there is an etiologic 
relationship between the two disorders.  
All indicated diagnostic studies should 
be performed.  

The examiner should also offer opinions 
as to:

(a) whether it is at least as likely as 
not that any currently diagnosed hip 
disorder was initially manifested during 
the veteran's first period of service; 

(b) if found to have preexisted the 
second period of service, was it at least 
as likely as not that the underlying 
pathology of the arthritis and avascular 
necrosis increased in severity during 
this period of service; and 

(c) if there was an increase in pathology 
of either condition during the second 
period of service, was this increase 
clearly and unmistakably the result of 
natural progress of the underlying 
condition.  

In rendering these opinions the examiner 
should be careful to address both 
arthritis and avascular necrosis.  A 
complete rationale for all opinions 
expressed should be provided.

2.  Following completion of these 
actions, the RO should review the 
evidence to determine whether the 
veteran's claim may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




